Exhibit 10.2


LOCK-UP AGREEMENT


THIS LOCK-UP AGREEMENT is dated as of April 6, 2006 (the “Agreement”), is
entered into by and among Health Systems Solutions, Inc., a Nevada corporation
(the “Company”), VantaHealth Technologies, LLC, a limited liability company
organized and existing under the laws of the State of Pennsylvania (“Vanta”),
and the members of Vanta identified on the signature page hereto (the “Members,”
and collectively with Vanta, the “Vanta Parties”).


W I T N E S S E T H:


WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Vanta Parties have entered into an Asset Purchase Agreement (the “Asset Purchase
Agreement”) with VHT Acquisition Company (“Buyer”) pursuant to which Vanta will
sell substantially all of its assets to Buyer; and


WHEREAS, as part of the consideration under the Asset Purchase Agreement, the
Buyer will deliver to 50,000 shares of the common stock of the Company to each
of the Members (collectively, the “Shares”); and


WHEREAS, the Vanta Parties have agreed to a lock-up of the Shares for a 36-month
period ending April 1, 2009 (the “Lock-Up Termination Date”); and


WHEREAS, it is condition to the consummation of the Asset Purchase Agreement
that this Agreement be executed and delivered by the Vanta Parties.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1. PROHIBITED TRANSFERS
 
(a) Each of the Vanta Parties shall not sell, assign, transfer, pledge,
hypothecate, mortgage, encumber or otherwise dispose (a “Transfer”) of all or
any of the Shares prior to the Lock-Up Termination Date. The term “dispose”
includes, but is not limited to, the act of selling, assigning, transferring,
pledging, hypothecating, encumbering, mortgaging, giving and any other form of
disposing or conveying, whether voluntary or by operation of law, except for, a
private sale where the purchaser agrees to be bound by each and all the
restrictions in this Agreement as if such purchaser was an original holder of
the Shares.
 
(b) No transfer of Shares otherwise permitted by this Agreement may be made
unless (i) the Shares shall have first been registered under the Securities Act
of 1933, as amended (the “Securities Act”); (ii) the Company shall have first
been furnished with an opinion of legal counsel, reasonably satisfactory to the
Company, to the effect that such transfer is exempt from the registration
requirements of the Securities Act; or (iii) such transfer is within the
limitations of and in compliance with Rule 144 under the Securities Act.
 


 
40

--------------------------------------------------------------------------------

 


(b) Any transfer or other disposition of Shares in violation of the restrictions
on transfer contained herein shall be null and void and shall not entitle any of
the Vanta Parties or any proposed transferee or other person to have any shares
of Company Common Stock transferred upon the books of the Company.
 
2. VOTING AND DIVIDEND RIGHTS
 
It is understood that each of the Vanta Parties has the right to vote all of the
Shares held by it and that it shall be entitled to all dividends or
distributions made by the Company arising in respect of the Shares, in cash,
stock or other property, including warrants, options or other rights.
 
3. SPECIFIC ENFORCEMENT
 
The parties hereby acknowledge and agree that they may be irreparably damaged in
the event that this Agreement is not specifically enforced. Upon a breach or
threatened breach of the terms, covenants and/or conditions of this Agreement by
any party, any other party shall, in addition to all other remedies, be entitled
to a temporary or permanent injunction, without showing any actual damage,
and/or a decree for specific performance, in accordance with the provisions
hereof.
 
4. LEGEND All certificates evidencing any of the Shares subject to this
Agreement shall also bear a legend substantially as follows during the term of
this Agreement:
 
“The shares represented by this certificate are subject to restrictions on
transfer and may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with and subject to all the terms and
conditions of a certain Lock-Up Agreement effective as of April 1, 2006 as it
may be amended from time to time, a copy of which may be obtain from the Company
upon request and without charge.”


5. NOTICES
 
Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be effective upon personal delivery, via
facsimile (upon receipt of confirmation of error-free transmission and mailing a
copy of such confirmation, postage prepaid by certified mail, return receipt
requested) or two business days following deposit of such notice with an
internationally recognized courier service, with postage prepaid and addressed
to each of the other parties thereunto entitled at the addresses set forth in
the Asset Purchase Agreement, or at such other addresses as a party may
designate by five days advance written notice to each of the other parties
hereto.
 


 
41

--------------------------------------------------------------------------------

 
 
6. GOVERNING LAW; JURISDICTION
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Florida, without regard to its principles of conflict of laws.
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any party in the
federal courts of Florida or the state courts of the State of Florida,
Miami-Dade County, and each of the parties consents to the jurisdiction of such
courts and hereby waives, to the maximum extent permitted by law, any objection,
including any objections based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions.
 
7. MISCELLANEOUS
 
(a) Entire Agreement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. This Agreement, including any certificate, schedule, exhibit or other
document delivered pursuant to its terms, constitutes the entire agreement among
the parties hereto with respect to the subject matters hereof and thereof, and
supersedes all prior agreements and understandings, whether written or oral,
among the parties with respect to such subject matters.
 
(b) Amendments. This Agreement may not be amended except by an instrument in
writing signed by the party to be charged with enforcement.
 
(c) Waiver. No waiver of any provision of this Agreement shall be deemed a
waiver of any other provisions or shall a waiver of the performance of a
provision in one or more instances be deemed a waiver of future performance
thereof.
 
(d) Construction. This Agreement has been entered into freely by each of the
parties, following consultation with their respective counsel, and shall be
interpreted fairly in accordance with its respective terms, without any
construction in favor of or against either party.
 
(e) Binding Effect of Agreement. This Agreement shall inure to the benefit of,
and be binding upon the successors and assigns of each of the parties hereto.
 
(f) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or unenforceability of this Agreement in any other jurisdiction.
 
(g) Attorneys’ Fees. If any action should arise between the parties hereto to
enforce or interpret the provisions of this Agreement, the prevailing party in
such action shall be reimbursed for all reasonable expenses incurred in
connection with such action, including reasonable attorneys’ fees.
 
(h) Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of this Agreement.
 


 
42

--------------------------------------------------------------------------------

 


(i) Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall be deemed an original and all of which, when taken together, will
be deemed to constitute one and the same agreement.
 


[Signatures Begin on Following Page]


 
43

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Lock Up Agreement has been duly executed by each of the
undersigned.
 

 
Health Systems Solutions, Inc.
         
By:  /s/ B. M. Milvain                                   
 
B. M. Milvain
         
VantaHealth Technologies, LLC
         
By:  /s/ John Kiehl                                         
 
John Kiehl, President
         
Rivendell Technologies, Inc.
         
By:  /s/ John Kiehl                                         
 
John Kiehl, President
         
ZAC Capital Partners, LLC
         
By:  /s/ Anthony D. Zingarelli                      
 
Anthony D. Zingarelli, Manager

 
 
44

--------------------------------------------------------------------------------

 

